The court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record fails to support his assertion that he did not understand the length of his promised sentence. The court specifically told defendant the length of the sentence, and there is nothing to suggest he did not understand how much time he would have to serve.
We find the sentence excessive to the extent indicated. Concur — Gonzalez, PJ., Catterson, Richter, Abdus-Salaam and Román, JJ.